Case 19-10698-mdc           Doc 20      Filed 07/17/19 Entered 07/17/19 11:38:08                Desc Main
                                        Document     Page 1 of 2
                       IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

IN RE: Tany Keo
                                 Debtor(s)                                         CHAPTER 13

MIDFIRST BANK
                                 Movant
                vs.
                                                                               NO. 19-10698 MDC
Tany Keo
                                 Debtor(s)
Sophy Ly
Phoumisack Soulivong
                                 Co-Debtors
                                                                              11 U.S.C. Section 362
William C. Miller Esq.
                                 Trustee

                                MOTION OF MIDFIRST BANK
                          FOR RELIEF FROM THE AUTOMATIC STAY
                                UNDER SECTION 362 and 1301

         1.      Movant is MIDFIRST BANK.

         2.      Debtor and co-debtors are the owner(s) of the premises 81 Red Cedar Drive, Levittown, PA

 19055, hereinafter referred to as the mortgaged premises.

         3.      Movant is the holder of a mortgage, original principal amount of $233,689.00 on the

 mortgaged premises that was executed on October 23, 2015. Said mortgage was recorded on October 23,

 2015 at Instrument Number 2015065580 in Bucks County. The Mortgage was subsequently assigned to

 Movant by way of Assignment of Mortgage recorded on November 21, 2018, at Instrument Number

 2018064415 in Bucks County.

         4.       William C. Miller Esq., is the Trustee appointed by the Court.

         5.      The commencement and/or continuation of the mortgage foreclosure proceedings by reason

 of non-payment of monthly mortgage payments were stayed by the filing of a Chapter 13 Petition in

 Bankruptcy by the Debtor(s).

         6.      Debtor and co-debtors have failed to make the monthly post-petition mortgage payments in

 the amount of $1,989.75 for the months of May 2019 through July 2019 with late charges totaling $159.18.

         7.      In addition to the other amounts due to Movant reflected in this Motion, as of the date

 hereof, in connection with seeking the relief requested in this Motion, Movant has also incurred $850.00 in
Case 19-10698-mdc           Doc 20      Filed 07/17/19 Entered 07/17/19 11:38:08                Desc Main
                                        Document     Page 2 of 2
legal fees and $181.00 in legal costs. Movant reserves all rights to seek an award or allowance of such fees

and expenses in accordance with applicable loan documents and related agreements, the Bankruptcy Code

and otherwise applicable law.

        8.       The total amount necessary to reinstate the loan post-petition is $6,128.43 (plus attorney’s

fees & costs).

        9.       Movant is entitled to relief from stay for cause.

        10.      Movant further seeks relief in order to, at its option, offer, provide and enter into any

potential forbearance agreement, loan modification, refinance agreement or other loan workout/loss

mitigation agreement. Movant may contact Debtor(s) via telephone or written correspondence to offer such

an agreement. Any such agreement shall be non-recourse unless included in a reaffirmation agreement.

        12.      This motion and the averments contained therein do not constitute a waiver by Movant of

its right to seek reimbursement of any amounts not included in this motion, including fees and costs, due

under the terms of the mortgage and applicable law.

        WHEREFORE, Movant prays that an Order be entered modifying the Stay and permitting Movant to

proceed with its mortgage foreclosure on the mortgaged premises, and to allow the Sheriff's Grantee to take

any legal action to enforce its right to possession of the mortgage premises. Further, Movant prays that an

Order be entered awarding Movant the costs of this suit, reasonable attorney's fees in accordance with the

mortgage document and current law together with interest.


                                                         /s/ Kevin G. McDonald, Esquire
                                                         Kevin G. McDonald, Esquire
                                                         KML Law Group, P.C.
                                                         BNY Mellon Independence Center
                                                         701 Market Street, Suite 5000
                                                         Philadelphia, PA 19106
                                                         Phone: (215)-627-1322
                                                         Attorneys for Movant/Applicant
